               Case 2:20-cv-00792-JAD-EJY Document 6 Filed 06/11/20 Page 1 of 1



 1                                UNITED STATES DISTRICT COURT

 2                                        DISTRICT OF NEVADA

 3 James Theodore Sharkey,                                  Case No. 2:20-cv-00792-JAD-EJY

 4              Plaintiff                                    Order Adopting Report and
         v.                                              Recommendation and Dismissing Case
 5
         Nevada Orthopedic Spine Center, et al.,                    [ECF Nos. 1, 2, 5]
 6
                Defendants
 7

 8             On May 27, 2020, the magistrate judge screened Plaintiff James Theodore Sharkey’s

 9 complaint, found that it fails to state a claim upon which relief may be granted, and

10 recommended that I dismiss this case with prejudice. 1 The deadline for objections to that

11 recommendation passed without objection or any request to extend the deadline to file one, and

12 “no review is required of a magistrate judge’s report and recommendation unless objections are

13 filed.” 2

14             Accordingly, IT IS HEREBY ORDERED that the magistrate judge’s report and

15 recommendation [ECF No. 5] is ADOPTED in full and this case is dismissed with prejudice

16 because it is clear that the complaint’s deficiencies could not be cured through amendment.

17             IT IS FURTHER ORDERED that all pending motions [ECF Nos. 1, 2] are DENIED as

18 moot. The Clerk of Court is directed to ENTER JUDGMENT ACCORDINGLY and CLOSE

19 THIS CASE.

20                                                           _________________________________
                                                             U.S. District Judge Jennifer A. Dorsey
21                                                           Dated: June 11, 2020

22
     1
         ECF No. 5.
23   2
      Schmidt v. Johnstone, 263 F. Supp. 2d 1219, 1226 (D. Ariz. 2003); see also Thomas v. Arn, 474
     U.S. 140, 150 (1985); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003).
